         Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

CONNIE BROSMORE, as special administrix                                             PLAINTIFF
of the Estate of Tim Brosmore, deceased, and as
spouse



v.                                CASE NO. 3:20-cv-00215-BSM


DEERE & COMPANY d/b/a JOHN
DEERE COMPANY                                                                     DEFENDANT




                           STIPULATED PROTECTIVE ORDER

       THIS Stipulated Protective Order is made by and among Plaintiff, Connie Brosmore, as

Special Administrix of the Estate of Tim Brosmore, deceased, and as spouse, and Defendant, Deere

& Company, collectively (“the parties”).

       WHEREAS, the parties are in need of discovery in this action in order to prosecute and

defend the claims made herein; and

       WHEREAS, the parties seek to prevent undue or unwarranted disclosure of confidential

personal, commercial, financial, proprietary, copyrighted, trademarked, patented, trade secret and

design information and/or materials which may be divulged pursuant to discovery in this action;

and

       WHEREAS, the parties hereto desire to facilitate discovery and maintain the

confidentiality of such information.

       NOW, THEREFORE, in consideration of the mutual promises herein and pursuant to the

Federal Rules of Civil Procedure, the parties agree as follows:
             Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 2 of 9




        1.        Any party may designate and visibly mark as “CONFIDENTIAL” any document,

material, or information or group of documents, materials, or information which it in good faith

believes contain confidential personal, commercial, financial, proprietary, copyrighted,

trademarked, patented, trade secret and/or design information, or any other documents, discovery

and answers for which a party chooses to assert confidentiality (the “Protected Information”), and

produce such Protected Information without waiving any applicable privilege or ground for

objection. Such designation constitutes a representation by the party that it has a reasonable basis

to believe that the Protected Information so designated is, in fact, confidential information

appropriate for protection as confidential and that it is entitled to that protection.

        2.        The    parties   shall   not   disclose   Protected    Information     designated    as

"CONFIDENTIAL" except in compliance with the provisions herein and as follows:

              1. To the requesting party and the party’s attorneys, employees, and staff;

              2. To the officers, directors, and employees of the requesting party (including in-house
                 counsel) to whom disclosure is reasonably necessary for this litigation;

              3. To experts or consultants retained or employed by the requesting party in
                 connection with this action, but only to the extent deemed by their counsel to be
                 necessary for the proper representation of their clients in this action;

              4. To court reporters and their staff, professional jury or trial consultants, mock jurors,
                 and other professional vendors to whom disclosure is reasonably necessary for this
                 litigation;

              5. To witnesses for deposition or trial or in preparation for deposition or trial if counsel
                 has a good faith basis to believe the witness has knowledge of the subject matter of
                 the Protected Information; such witnesses shall not be sent copies of confidential
                 documents or information, nor may they retain such copies; and

              6. To the Court and its personnel;

              7. To other persons as may be designated by written stipulation of counsel for the
                 designating party; and

              8. By specific order of the Court.
              Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 3 of 9




         3.       Unless otherwise permitted by this Protective Order, all Protected Information

designated as "CONFIDENTIAL": (a) shall not be disclosed or used for any purpose other than

for prosecuting, defending, or attempting to settle this litigation; (b) shall not be disclosed to or

used by any third party, unless there is an order of this Court to the contrary; and (c) shall not be

filed with the Court, as an exhibit, as part of a deposition transcript, pleading, motion,

memorandum, or otherwise, unless such matter is filed under seal in the manner described in

paragraph 8 of this Protective Order (and in accordance with any applicable Case Management

Order issued by the presiding judge).

         4.       Each    person   given   access   to   Protected   Information    designated    as

“CONFIDENTIAL” or information derived therefrom shall be advised that such material and/or

information is being disclosed pursuant and subject to the terms of this Protective Order and may

not be disclosed other than pursuant to the terms hereof. In the event any party wishes to disclose

any Protected Information, or provide copies of any document(s) or transcript(s), designated as

"CONFIDENTIAL" to an outside expert, consultant, or witness as permitted by this Protective

Order, the outside expert, consultant, or witness to whom such Protected Information is to be

provided shall be required to sign, prior to receiving the Protected Information, an agreement in

the form attached hereto as Exhibit “A,” which agreement shall be retained by counsel for the party

disclosing the Protected Information.

         5.       When oral information is given at a deposition and when a party’s counsel deems

that the answer to a question will result in the disclosure of Protected Information as described

above:

               a. Any party’s counsel may state on the record that the documents referred to
                  or the testimony elicited constitutes Protected Information and that the
                  transcript of that portion of the deposition should be filed in the manner
                  prescribed below.
            Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 4 of 9




             b. Any party’s counsel may request that all persons, other than the court
                reporter, videographer, counsel for the parties, a representative of each
                party, and the witness, leave the room during the confidential portion of the
                deposition. The failure of such other persons to comply with a request of
                this type shall constitute substantial justification for the party’s counsel to
                advise the witness not to answer a question seeking revelation of Protected
                Information.

             c. Any party’s counsel may also designate any portion of a deposition
                transcript as CONFIDENTIAL. Such designation shall be made within
                twenty-one (21) days after receipt of the transcript. All information
                contained in the transcript shall be deemed Protected Information until the
                expiration of this twenty-one (21) day period.

       6.       If the requesting party objects in writing to the designation of any document,

information, or portion of a deposition transcript as “CONFIDENTIAL” by a designating party,

that designating party shall, after conferring with the requesting party’s counsel to resolve the

dispute, have the burden of filing a motion with the Court for a determination as to whether such

material is “CONFIDENTIAL” within thirty (30) days following service of the document or

information bearing the disputed designation, if it elects to at all. Any such motion must be made

such that the Court may consider the motion no later than the Pre-trial Conference.

       7.       Pursuant to and consistent with Federal Rules of Evidence 502(d), if Protected

Documents or any other document or information subject to a claim of attorney-client privilege,

work-product immunity, trade secret protection, or any other relevant privilege or immunity under

relevant case law and rules, production of which should not have been made to any party, is

inadvertently produced to such party, such production shall in no way prejudice or otherwise

constitute a waiver of, or estoppel as to, any claim of privilege, work product, trade secret

protection, or any other ground for withholding production to which any party producing the

documents or information would otherwise be entitled. In the event that a party discovers that it

has received either attorney-client privilege or work-product documents, it will bring that fact to
            Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 5 of 9




the attention of the Producing Party immediately upon discovery.           Any such inadvertently

produced materials shall be returned promptly to the Producing Party upon request and all copies

destroyed upon request, and no use thereof shall be made by the party to whom such documents

or information were inadvertently produced, except to the extent necessary to present the issues

concerning privilege to the Court.

       8.       Failure to denominate documents or information as “CONFIDENTIAL” in the

foregoing manner shall not constitute a waiver by any party of the right to designate the document

or information as “CONFIDENTIAL” if the failure is inadvertent. Counsel, upon notification of

the designation, must make timely reasonable efforts to assure the material is treated in accordance

with the provisions of this Protective Order.

       9.       Protected Information shall not be filed as a matter of course with the Court, but

only when necessary for consideration by the Court or trier of fact and deemed by counsel to be

necessary for the proper presentation of a pending motion, claim, or defense. Any documents,

materials, information, exhibits, answers to interrogatories, responses to requests for admissions,

or transcripts of deposition testimony which comprise or contain information designated as

“CONFIDENTIAL,” or any pleading, motion, or memorandum purporting to reproduce or

paraphrase such Protected Information, shall only be filed pursuant to an order from the Court

permitting the sealing of such Protected Information. Nothing in this Protective Order shall restrict

the use of any Protected Information at any hearing or the trial of this cause; provided that any

party reserves the right to request that the Court utilize appropriate procedures for the protection

of Protected Information to prevent public disclosure of Protected Information.

       10.      In the event any third party seeks discovery of the Protected Information designated

as "CONFIDENTIAL" under this Protective Order from a party hereto (or from an expert or
          Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 6 of 9




consultant employed by such party), the party from whom the discovery is sought shall give prompt

notice to the designating parties by notifying the parties’ counsel in writing in order that the party

may have an opportunity to intervene in opposition to such discovery.

       11.     The terms of this Protective Order are applicable to information produced by a Non-

Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-

Parties in connection with this litigation is protected by the remedies and relief provided by this

Order. Nothing in these provisions prohibits a Non-Party from seeking additional protections.

       12.     Upon the decision in this action becoming final, the action being settled, or, should

a final decision be appealed by any party to this action, upon the completion of all appeals herein,

all Protected Information designated as "CONFIDENTIAL", including all copies, abstracts,

compilations, summaries, memorandums, pleadings, court documents, or transcripts reproducing

or capturing any of the Protected Information, shall be, at the election of the producing party, either

returned to the party producing such Protected Information at the producing party’s expense or

destroyed.   If the producing party elects to have the receiving party destroy the Protected

Information, the receiving party and its counsel shall certify in writing that all Protected

Information has been destroyed.

       13.     Counsel for each party obtaining Protected Information shall maintain and retain

all agreements in the form of Exhibit “A” hereto and, for good cause shown, such counsel shall be

required to produce such agreements to any other party in the event a reasonable basis exists for

the belief that this Protective Order has been violated.

       14.     Within sixty (60) days after the conclusion of this litigation, counsel for each party

shall, at the written request of any other party, provide the requesting party’s counsel with a list of
          Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 7 of 9




all persons who received Protected Information designated as “CONFIDENTIAL” during the

course of this litigation.

        15.      In the event anyone shall breach or violate, or threaten to breach or violate, any

terms of this Protective Order, the designating party may immediately apply to obtain injunctive

relief against any such person breaching or violating, or threatening to breach or violate, the terms

of this Protective Order. In the event the designating party makes such an application for injunctive

relief, the respondent person subject to the provisions of this Protective Order shall not be able to

employ as a defense that there is an adequate remedy at law. Any breach or violation of this

Protective Order shall subject the responsible person or party to sanctions by the Court. This

Protective Order shall not be construed as an exclusive remedy or as a waiver of the designating

party’s right to seek further redress for a breach of this Protective Order.

        16.      This Protective Order shall not be construed:

              1. to broaden the permissible scope of discovery in this action;

              2. as a waiver of any party’s right to object to the furnishing of discovery;

              3. as an admission by any party that any particular material contains or reflects
                 trade secrets, proprietary or commercial information, or other confidential
                 matter; or

              4. to prejudice any party’s right to apply to the Court for a Protective Order.

        17.      Each of the firms and parties named above undertakes to abide by and be bound by

the provisions of this Protective Order and to use due care to see that its provisions are known and

adhered to by those under its supervision or control.



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
        Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 8 of 9




/s/ Mark Ledbetter_________________
Attorneys for Plaintiff

Dated: November 3, 2020


/s/ Niels P. Murphy_______________
Attorneys for Defendant

Dated: November 3, 2020



PURSUANT TO STIPULATION, IT IS SO ORDERED.



Dated: November 4, 2020                         _____________________________
                                                United States Judge
         Case 3:20-cv-00215-BSM Document 16 Filed 11/04/20 Page 9 of 9




                                          EXHIBIT “A”



NAME




ADDRESS



POSITION


        I understand that confidential documents and/or information are being provided and
disclosed to me solely for purposes related to Connie Brosmore, as Special Administrix of the
State of Tim Brosmore, deceased and as spouse v. Deere & Company, Case No. 3:20-cv-00215-
BSM, pending in the United States District Court, Eastern District of Arkansas, Jonesboro
Division. I have been advised that such confidential documents and the information contained
therein may not be disclosed or used for any purpose whatsoever other than in connection with
my acting as an expert, consultant, or witness in this case.

        I acknowledge receipt of a copy of the Protective Order between the parties in the above-
referenced case and I agree to its terms. I have been advised that any unauthorized use or disclosure
of such Protected Information may subject me to sanctions by the Court and I submit myself to the
jurisdiction of the above-referenced Court with regard to any dispute regarding my use or
disclosure of such Protected Information. I will return all Protected Information that comes into
my possession to the counsel who provided it to me at the conclusion of this litigation.



                                              Signature:____________________________

                                              Printed Name:_________________________

                                              Dated:_______________________________
